                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                            Attorney for Plaintiff
                                                                          6
                                                                                                       UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                             DISTRICT OF NEVADA
                                                                          8
                                                                                                                       CASE NO: 2:18-cv-00256-KJD-CWH
                                                                          9 JOE SMITH, an individual;
                                                                         10                  Plaintiff,                        STIPULATION AND [PROPOSED] ORDER
                                                                                                                                 TO EXTEND TIME FOR PLAINTIFF
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                      vs.                                          TO RESPOND TO DEFENDANT’S
                                                                         12                                                     MOTION FOR SUMMARY JUDGMENT
                                                                                                                                    AND TO EXTEND TIME FOR
                                      Telephone (702) 388-4469




                                                                         13    NICHOLAS & CO. FOODSERVICE, LLC;
                                                                               DOES I through V; and ROE                              DEFENDANT TO REPLY
                                                                               CORPORATIONS vi through X, inclusive;                       (First Request)
                                                                         14
                                                                         15                  Defendants.

                                                                         16
                                                                         17
                                                                                     COMES NOW, Plaintiff, JOE SMITH (hereinafter “Plaintiff”), by and through his
                                                                         18
                                                                              counsel, Trevor J. Hatfield, of Hatfield & Associates, Ltd., and Defendant, NICHOLAS & CO.
                                                                         19
                                                                         20 FOODSERVICE, LLC. (hereinafter “Defendant”), by and through its counsel, Anne T. Freeland,
                                                                         21 Esq. of MICHAEL BEST & FRIEDRICH, LLP, and do hereby stipulate and agree to an
                                                                         22 extension of time for Plaintiff to respond to Defendant’s Motion for Summary Judgment (ECF
                                                                         23
                                                                            #17), that was filed on December 10, 2018, and an extension for Defendant to reply.
                                                                         24
                                                                                    The reasons the extension is requested is that Plaintiff’s response is due on December 31,
                                                                         25
                                                                         26 2018, which is in the middle of the holiday season. In addition, Plaintiff’s counsel has a
                                                                         27 Mediation scheduled for December 21, 2018, in a Federal Court matter.
                                                                         28 ///
                                                                                     This request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the
                                                                          1
                                                                          2 parties’ first request for an extension of the time for the parties to respond to dispositive motion
                                                                          3 response deadlines. Accordingly, Plaintiff shall have up to and including January 18, 2019 to
                                                                          4 respond to Defendant’s Motion for Summary Judgment (ECF #17) and Defendant shall have up
                                                                          5
                                                                            to and including February 1, 2019, to reply.
                                                                          6
                                                                          7 Dated this 13th day of December 2018.               Dated this 13th day of December 2018.
                                                                          8
                                                                            HATFIELD & ASSOCIATES, LTD.                         MICHAEL BEST & FRIEDRICH, LLP
                                                                          9
                                                                                 /s/ Trevor J. Hatfield                             /s/ Anne T. Freeland
                                                                         10 By:___________________________________              By:___________________________________
                                                                         11 Trevor J. Hatfield, Esq.                            Anne T. Freeland, Esq.
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                            Nevada Bar No. 7373                                 Nevada Bar No. 10777
                                                                         12 703 S. Eighth St.                                   170 South Main, Suite 1000
                                      Telephone (702) 388-4469




                                                                            Las Vegas, NV 89101                                 Salt Lake City, UT 84101
                                                                         13 (702) 388-4469 Tel.                                 (385) 695-6456 Tel.
                                                                         14 Email: thatfield@hatfieldlawassociates.com          Email: atfreeland@michaelbest.com
                                                                            Attorney for Plaintiff                              Attorneys for Defendant
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19                                                IT IS SO ORDERED.
                                                                         20
                                                                         21                                                ___________________________________
                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24                                                                  December 17
                                                                                                                           DATED:_________________________, 2018.
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                       -2-
